DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/23/2020 has been entered.

Response to Amendment
The request for continued examination with an amendment filed October 23rd, 2020 has been entered. Claims 1-3 remain pending in the application. Applicant's amendments to the Claims have rendered some of the previously applied 35 USC 112(b) rejections moot although others remain. The applicant’s amendments to the claims have overcome the previously applied claim objections. The applicant’s amendments to the claims have overcome the previously applied rejections under 35 USC 101.
Regarding the previously applied rejection under 35 USC 112(b) of claim 1, the applicant argues that the claim term “the peripheral suction channel of the ring” has proper antecedent basis because it is the second reference to such limitation in the claim. The examiner 
With regards to the previously applied rejection under 35 USC 112(b) of claim 1, the applicant argues that the claim term “said contact lens equipment piece” has antecedent basis because it is the second reference to “said contact lens equipment piece” in claim 1. The examiner respectfully disagrees with this argument. It is unclear what the “original” recitation of this limitation is which the applicant is referring to in the arguments. The only recitation of any “contact lens equipment piece” is present in line 6 of page 2 of claim 1.
With regards to the previously applied rejection under 35 USC 103 of claim 1, the applicant argues that the device taught in Livne does not disclose contacting the entire cornea with the flexible membrane. The applicant further mentions that engaging the flexible membrane with the entire cornea produces an accurate reflection of the inter-ocular pressure which is in contrast to the device of Livne. The examiner respectfully disagrees with this argument. It is not clear where in the specification of the instant application these benefits of contacting an entire cornea are found. The specification does not indicate an advantage of contacting an entire cornea of the patient. The specification of the instant application 
With further regards to the previously applied rejection under 35 USC 103 of claim 1, the applicant argues that the Livne reference teaches a convex contact surface as opposed to the rigid surface of the instant application which results in a uniform pressure that does not change the contact area. The examiner respectfully disagrees with this argument. It is unclear from reading the specification of the instant application or the claims where it is indicated that the contact lens engagement piece is a rigid/fixed surface. However, the Raksi reference is used in this rejection to teach the limitation of applying a uniform force on the cornea through the use of a concave contact surface. Therefore the Raksi reference as cited below would remedy any deficiencies of the Livne reference regarding the inclusion of a concave contact surface matching the shape of a person’s cornea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “strain measurement means configured to” which invokes 112(f). There is no provided structure for this limitation in the claim. This limitation is coupled with the functional language “determination of inter-ocular pressure due to deflection of the cornea.” The specification defines a strain measurement means as using an ultrasound means or an interferometer means in order to measure the contours of the iris on page 3 in the description of figure 2. The specification additionally discloses a strain gauge which contacts a flexible membrane means of contact” which invokes 112(f). The means of contact in this limitation is being interpreted to refer to the contact lens engagement piece between the flexible membrane and the cornea as seen in at least Fig. 3 of the disclosure or functional equivalents thereof. Additionally the contact lens engagement piece as a part of this interpretation would transition into the next limitation of claim 1 which states that the means of contact exists between the sclera and the engagement ring which is also supported in at least Fig. 3 of the disclosure. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the p" in line 4 of page 2.  There is insufficient antecedent basis for this limitation in the claim. The claim appears to make reference to a new peripheral suction channel of the contact lens ring. However, for the purposes of examination this claim will be interpreted to refer instead to the previously recited “peripheral suction channel” of the “engagement ring”.
Claim 1 recites the limitation "said contact lens equipment piece" in line 6 of page 2.  There is insufficient antecedent basis for this limitation in the claim. The claim appears to make reference to a new contact lens equipment piece. However, for the purposes of examination this claim will be interpreted to refer instead to the previously recited contact lens engagement piece.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites “exert uniform pressure on all of the cornea” on lines 13-14 of claim 1. The specification of the instant application does not provide a written description for this limitation. The lack of the description of a “uniform pressure” renders the meaning of the claim unclear. Page 1 of the specification of the instant application does discuss certain disadvantages of the Goldman Aplanation process which result in errors due to local deformation of a small area of the cornea when force is applied. It is well known that Goldman Aplanation uses a flat surface. In contrast to the flat surface of the Goldman Aplanation tonometer, the applicant’s figures show a curved surface. Therefore, based on these observations from the written description of the instant application, ‘exerting a uniform pressure on all of the cornea’ will be interpreted to mean that the surface of the tonometer has a curvature which is similar to that of a human cornea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0154114 A1 to Livne et al. (hereinafter Livne) in view of US 2012/0283708 A1 to Raksi et al. (hereinafter Raksi).
Regarding claim 1, Livne discloses a device assembly for non-invasive determination of intra-ocular pressure of an eye (Livne, Abstract), said eye having a cornea bounded by a surrounding sclera, the device assembly comprising: 
A pressure measuring device (Livne Paragraph 0010, light sensor configured to measure deformation of the eye based off the reflected pattern in order to measure intra-ocular pressure)
Said pressure measuring device comprising: a pressure chamber (Fig. 2A compressed air) with a flexible membrane (Fig. 2A element 18), an external suction port (Fig. 2A element 23, air pump, and 22A air inlet, Paragraph 0047 air pump serves to pumps external air into the pressure chamber through the inlet), a pressure port (Fig. 2A element 23, air pump, 22A air inlet pumps air into the pressure chamber), an engagement ring (Fig. 2A, elements 19 and 20) configured to be attached to the sclera (Paragraph 0046, element 20 fixes the device to the eye with the assistance of placer 19),
And a strain measurement means wherein: the pressure port is in fluid contact with the pressure chamber and is configured to charge the pressure chamber with fluid to exert pressure on the cornea via the flexible membrane (Paragraph 0047, air pumped through the inlet into the chamber presses the membrane against the eye).
The pressure chamber is equipped with said strain measurement means (Paragraph 0013, light partially reflected from the membrane passes through a pattern on the way back to the deformation light sensor, Fig. 2A: the pattern would be placed on element 22 inside the pressurized chamber so that light returning from the membrane could pass through the pattern), said strain measurement means configured to determine the intra-ocular pressure due to the deflection of the cornea by the exerted pressure (Paragraph 0010, light sensor configured to measure deformation of the eye based off the reflected pattern in order to measure intra-ocular pressure).
The flexible membrane is configured to be held onto the sclera of the person’s eye by means of said engagement ring (Paragraph 0046, element 20 fixes the device to the eye with the assistance of placer 19), wherein indirect contact between the flexible membrane and the cornea is achieved by means of contact between the sclera and the engagement ring (Paragraph 0046, element 20 fixes the device to the eye with the assistance of placer 19) and wherein the engagement ring is equipped with a peripheral suction channel (Fig. 2A, pressure sensor with air outlet 22B is connected to element 20 because it is a hole in element 22) which is in fluid contact with the external suction port (Paragraph 0047, air flows from air pump through element 22A into the chamber and then through element 22B into the pressure sensor).
Additionally, Livne discloses sterile disposable coatings to be placed on the external surface of the device (Livne Paragraph 0046, to this end external sterile disposable coatings could be used).
However, Livne does not directly disclose:
A contact lens engagement piece having a ring configured for axial alignment and engagement with the peripheral suction channel of the engagement ring and is located, in use, between the flexible membrane and the cornea and in contact with said membrane and cornea, said contact lens engagement piece being configured to provide a hygienic separation between the cornea and the flexible membrane.
That the pressure is uniform and exerted on all of the cornea.
Raksi teaches a contact lens engagement piece (Raksi Fig. 3A, element 130) having a ring (Raksi Fig. 3A element 120 patient interface; Raksi Paragraph 0034 contact lens can be part of the patient interface 120) configured for axial alignment and engagement with the measurement device (Raksi Paragraph 0011, contact lens is docked with the eye and objective so that it is “aligned with the eye” in a broad sense as there are many ways to align the contact lens with the eye; Raksi Paragraph 0033, the implementations described offer improvements for challenges caused by possible misalignments between the contact lenses, the eye, and the measurement systems). The contact lens engagement piece being located between the cornea and the measurement device (Raksi Fig. 3A, contact lens 130 in between eye 5 and rest of measurement device and the cornea), and the contact lens engagement piece being in contact with the cornea and the measurement device (Raksi Fig. 3A, element 115 of the measurement device in contact with the contact lens 130). The contact lens additionally providing a hygienic separation between the cornea and the measurement device (Fig. 3A, the contact lens 130 provides a separation between the device and the eye). Raksi additionally teaches that uniform pressure is exerted on all of the cornea (Raksi Paragraph 0063, in some meniscus-shaped contact lenses 130 these radius values are close to or greater than the typical corneal radius of about 7.5-8 mm [all of the cornea is covered] and thus reduce the possible wrinkling and other deformations caused by the docking of the contact lens 130 [uniform pressure – reduced wrinkling]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the intra-ocular pressure measurement device of Livne with the contact lens engagement piece with an alignment ring of Raksi for the purpose of providing a hygienic separation between the cornea and the flexible membrane of Livne (Livne Paragraph 0046, external sterile disposable coatings can be used) and to additionally reduce the deformations of the cornea which occur under pressure (Raksi Paragraph 0063 reduce the possible wrinkling and other deformations caused by the docking of the contact lens 130). Additionally it is noted that when the contact lens engagement piece with an alignment ring of Raksi is added to the intra-ocular pressure measurement device of Livne, the flexible membrane 18 of Livne would contact the contact lens directly just as element 115 in Raksi does. Additionally, alignment ring 120 of Raksi would act upon the placer 19 of Livne resulting in the contact lens engagement piece ring (Raksi 120) engaging the peripheral suction channel (Livne 22B) of the engagement ring pneumatically (Livne Fig. 2A, air outlet 22B and placer 19 are engaged with each other through the Compressed Air).

Regarding claim 2, the Livne/Raksi combination discloses the device assembly as in claim 1 above wherein, the flexible membrane has a strain gauge (Livne Paragraph 0013, there is a pattern on the membrane surface for deformation measurement) attached to an outer surface of the flexible membrane for determination of strains due to internal pressure variations within the pressure chamber (Livne Paragraph 0013, the reflected light indicates membrane deformation).
Regarding claim 3, the Livne/Raksi combination discloses the device assembly as in claim 1 above, wherein the pressure measuring device has a transparent piece (Livne Paragraph 0047, transparent sealed element 22) which enables investigation of contours of the cornea (Livne Paragraph 0048 and Fig. 2A, incident light Lin and reflected light Lref pass along an optical path through transparent element 22; Livne Paragraph 0013 the reflected light indicates membrane deformation; Livne Paragraph 0045, the reflections of multiple reflected patterns can be measured by the light detection unit simultaneously).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791